Title: John Adams to Abigail Adams, 28 January 1797
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Jan. 28. 1797
          
          It is now determined what the President has to depend on after the 4th March. The Committee determined against raising the Salary of P. or V. P.
          The House which the P. had for 500£ cannot again be had under 1000£— Horses are from 3 times to five times as high as they were Seven Years ago, Carriages three times as high—Provisions &c
          In Short all Levees and Drawing Rooms and Dinners must be laid aside and I am glad of it.
          I will entertain my friends, and Such as I please and no more. The Foreign Ministers must be Seen sometimes.
          It will never do for you to come here before next October. The Ladies, some of them think so. The Heats are intollerable—and the Yellow Fever not improbable.
          The P. bought the furniture of the drawing Room of Count de Moutier—that is his. and he carries it to Mount Vernon. The Lustre the Glasses the Plateau &c are his. The Linnen and Kitchen furniture, he has been obliged to replace several times. In short the whole salary for the Year will be taken up in an Out fit. affectionately
          
            J. A
          
        